         Case 1:19-cv-00026-RAL Document 127 Filed 03/05/21 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 REV. AUGUSTUS SIMMONS ENOCH,                      )
                                                       Civil Action No. 1:19-cv-00026 (Erie)
                                                   )
              Plaintiff,                           )
                                                   )
                                                       RICHARD A. LANZILLO
 v.                                                )
                                                       United States Magistrate Judge
                                                   )
 DAVID PERRY, ET AL.,                              )
              Defendants                           )


                                 MEMORANDUM AND ORDER

        By prior order, this matter was administratively closed on account of Plaintiff’s inability to

complete the discovery process due to a medical condition. See ECF No. 123. Plaintiff has now

notified the Court that he is able to continue with discovery (ECF No. 125) and the Clerk of Court

is hereby directed to re-open this case.

        Plaintiff has also filed a Motion to take Depositions (ECF No. 124) of Defendants

Lamoreaux, Sutterlander, Wingard, Rand, Maxa, Smith, Prinkey, Hill, Bell, Leslie, Kellerman and a

non-party, Carter. Plaintiff’s motion is GRANTED in part and DENIED in part.

        To the extent that Plaintiff is moving to take the oral depositions of these Defendants as

well as the deposition of a non-party, the request is GRANTED and he may do pursuant to dictates

of Federal Rule of Civil Procedure 30, in strict compliance with that Rule. This includes Plaintiff

providing proper notice to the Defendants. See Fed. R. Civ. P. 30(b)(1).

        To the extent that Plaintiff is requesting that the Court or Defendants arrange for or notice

the depositions, the request is DENIED, as arranging the depositions is Plaintiff’s responsibility

under Rule 30. To the extent that Plaintiff is requesting that Defendants or the Court pay the fees

associated with engaging a court reporter or the preparation of deposition transcripts, the request is

DENIED. See Fed. R. Civ. P. 30(b)(3)(A).


                                                   1
          Case 1:19-cv-00026-RAL Document 127 Filed 03/05/21 Page 2 of 2




        It is not incumbent upon the Court, or the Defendant, to assume responsibility, logistically

or financially, for the depositions Plaintiff wishes to conduct. See, e.g., Tabron v. Grace, 6 F.3d 147,

159 (3d Cir. 1993), cert. denied, 510 U.S. 1196 (1994). “There is no provision in 28 U.S.C. § 1915 for

the payment by the government of the costs of deposition transcripts, or any other litigation

expenses, and no other statute authorizes courts to commit federal monies for payment of the

necessary expenses in a civil suit brought by an indigent litigant.” Ball v. Struthers, Civil No. 1:11-CV-

1265, 2011 WL 4891026 at *1 (M.D.Pa. Oct. 13, 2011), cited with approval by Huertas v. Beard, 1:10-

CV-10, 2012 WL 1564513 (W.D. Pa. May 2, 2012). In light of the expense of oral depositions and

logistical difficulties presented to an inmate it is often preferable for inmates to seek discovery

through depositions by written questions pursuant to Rule 31 of the Federal Rules of Civil

Procedure.

        Finally, and upon the reopening of this case by the Clerk of Court, the deadline for

completion of discovery will be extended forty-five days so that Plaintiff may attempt to complete

the depositions ordered herein. Other relevant deadlines will be readjusted as necessary.

        AND NOW, this 5th day of March, 2021, IT IS HEREBY ORDERED that Plaintiff’s

motion is granted in part and denied in part as explained above.




                                                          ______________________
                                                          RICHARD A. LANZILLO
                                                          United States Magistrate Judge




                                                     2
